Citation Nr: 0020468	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), to include 
entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

Service connection was granted for PTSD by a June 1992 rating 
decision.  A 30 percent disability rating was assigned, 
effective December 11, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied a disability rating in excess of 30 percent.

The Board notes that the RO also denied the veteran's claim 
of entitlement to a TDIU in a May 2000 rating decision, and 
it does not appear that the veteran has initiated an appeal 
as to this rating decision.  However, the veteran contended 
that he should be awarded a TDIU due to his service-connected 
PTSD.  In VAOGCPREC 6-96 (August 16, 1996), VA General 
Counsel stated that in determining whether a claim for a TDIU 
under 38 C.F.R. § 4.16 is raised by the record, the primary 
consideration is whether the record contains assertions or 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation due to his or her service-
connected disabilities.  Moreover, the General Counsel stated 
that in such instances where the appealed issue concerns 
entitlement to an increased rating for a service-connected 
disability, the Board would have jurisdiction to address as a 
component of the increased rating claim, the question of 
entitlement to a TDIU provided the claim is based solely upon 
the disability or disabilities which are the subject of the 
increased rating claim.  The veteran has no service-connected 
disabilities other than his PTSD.  Accordingly, the Board has 
jurisdiction to adjudicate the veteran's claim of entitlement 
to a TDIU even though he has not initiated an appeal to the 
RO's formal adjudication of this issue.

As an additional matter, the Board notes that the veteran 
initiated an appeal to a May 1998 rating decision which 
denied service connection for pneumonia and abdominal pain, 
secondary to Agent Orange exposure.  However, the veteran did 
not file a timely Substantive Appeal after a Statement of the 
Case was issued, and these claims have not been certified as 
being on appeal.  Therefore, the Board has no jurisdiction to 
address these issues.  38 C.F.R. §§ 20.200, 20.202, 20.302 
(1999).


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claim for an increased evaluation for his PTSD is 
well grounded.  Because the claim is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Here, VA has accorded the 
veteran several examinations in relation to this claim, 
including examinations conducted in June 1994, October 1996, 
May 1999, and November 1999.  Nevertheless, the Board 
concludes that additional development is necessary in the 
instant case.

The evidence on file includes a June 1990 letter from the 
Social Security Administration (SSA) which notified the 
veteran that he had been awarded Social Security disability 
benefits, and that it was determined he had been disabled 
since December 15, 1989.  Moreover, in a December 1999 
statement the veteran indicated that he was still in receipt 
of benefits from the SSA, and that it was due to his PTSD.  
However, it does not appear that the RO has requested all 
medical and adjudication records relating to the veteran's 
SSA disability benefits.  Based on the veteran's contentions, 
the Board is of the opinion that the SSA may have additional 
records that could be relevant to adjudication of the issue 
on appeal, particularly in light of the above determination 
that the Board has jurisdiction to address the TDIU claim.  
Accordingly, the Board concludes that a request should be 
made for these records.  See Hayes v. Brown, 9 Vet. App. 67, 
74 (1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD.  
After securing the necessary release, the 
RO should obtain those records not on 
file.

2.  The RO should contact the SSA and 
request copies of any disability 
determination by that agency pertaining 
to the veteran, as well as any medical 
records used in determining the 
eligibility of the veteran for disability 
benefits by that agency.

3.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Court or the Board confers on the veteran as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


